

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.


EXECUTION VERSION


DATED: 24 October 2019
SAPPHIRE AVIATION FINANCE I (UK) LIMITED
AS EXISTING LESSOR


WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED,
not in its individual capacity, but solely as owner trustee
AS NEW LESSOR
AND
MIAT MONGOLIAN AIRLINES
AS LESSEE
________________________________________________________
NOVATION AND AMENDMENT AGREEMENT
RELATING TO ONE (1) BOEING 737-800 AIRCRAFT
MANUFACTURER’S SERIAL NUMBER 29922,
IRISH REGISTRATION MARK EI-CSG
________________________________________________________
COUNTERPART NO. 1 OF 6 SERIALLY NUMBERED, MANUALLY EXECUTED COUNTERPARTS. TO THE
EXTENT THAT THIS AGREEMENT CONSTITUTES CHATTEL PAPER UNDER ANY APPLICABLE LAW IN
ANY JURISDICTION, NO SECURITY INTEREST IN THIS AGREEMENT MAY BE CREATED THROUGH
THE TRANSFER OR POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART NO. 1




1



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Section 1. Defined Terms and Interpretation    1
Section 2.    Effectiveness    2
Section 3.    Novation    2
Section 4.    Rent, Security Deposit and Maintenance Reserves    4
Section 5.    Delivery Matters    5
Section 6.    Payments to New Lessor    5
Section 7.    Run-off Insurances    5
Section 8.    Identification Plates    6
Section 9. Quiet Enjoyment    6
Section 10. Lease Amendments    6
Section 11. Cooperation    6
Section 12. Representations and Warranties    7
Section 13. Intentionally left blank    9
Section 14. Conditions Precedent    9
Section 15. Assignment    11
Section 16. Notices    11
Section 17. Sole and Entire Agreement    12
Section 18. Modifications    12
Section 19. Third Parties    12
Section 20. Counterparts; Chattel Paper Originals    12
Section 21. Delivery of Documents by Fax or E-mail    12
Section 22. Governing Law, etc    12
Section 23. Further Assurances    13
Section 24. Survival    13
Section 25. Headings    13
ANNEX A LEASE DOCUMENTS    17
ANNEX B AMENDMENTS TO LEASE DOCUMENTS    18
ANNEX C FORM OF EFFECTIVE TIME NOTICE    21

THIS NOVATION AND AMENDMENT AGREEMENT (this “Agreement”), is entered into on 24
October 2019, by and among (1) Sapphire Aviation Finance I (UK) Limited, a
company incorporated under the applicable laws of England, and having its
registered office at 3rd Floor, Suite 2, 11-12 St. James’s Square, London,
England, SW1Y 4LB (“Existing Lessor”), (2) Wilmington Trust SP Services (Dublin)
Limited, not in its individual capacity, but solely as owner trustee, a company
limited by shares incorporated under the laws of Ireland, and having its
registered officer at Fourth Floor, 3 George’s Dock, IFSC, Dublin 1, D01 X5X0
(“New Lessor”) and (3) MIAT Mongolian Airlines, a company organised and existing
under the laws of Mongolia and having its principal place of business at MIAT
Building, Buyant-Ukhaa 458 Khan-Uul district, Ulaanbaatar 17120, Mongolia
(“Lessee”).
PRELIMINARY STATEMENTS:
(a)CIT Capital Aviation (UK) Limited (“Original Lessor”) and Lessee entered into
an Aircraft Lease Agreement, dated as of 28 January 2008 (as amended, novated,
restated, assigned or supplemented from time to time including by the lease
supplement dated as of 21 April 2008 between Original Lessor and Lessee, the
aircraft lease amendment agreement dated 22 December 2014 between Original
Lessor and Lessee, the Novation and Amendment Agreement dated 26 July 2018 among
Existing Lessor, Original Lessor and Lessee, and each of the other Lease
Documents (as defined below), the “Lease”), pursuant to which Existing Lessor,
as assignee and successor of Original Lessor, has leased to Lessee one (1)
Boeing 737-800 aircraft bearing manufacturer’s serial number 29922 and Irish
registration mark EI-CSG together with two (2) CFM56-7B24 engines bearing
manufacturer’s serial numbers 890420 and 890421 (collectively, the “Aircraft”).
(b)    Sapphire Leasing I (AOE 5) Limited (“Existing Owner”) has agreed, among
other things, to transfer title to the Aircraft to New Lessor (“New Owner”)
subject to the Lease and New Lessor has agreed to acquire title to the Aircraft
from Existing Owner.
(c)    Accordingly, with effect from the Effective Time (as defined below) and
subject to the terms and conditions set forth herein, Existing Lessor will
transfer by way of novation all of its rights, obligations and interest in, to
and under the Lease and the agreements set forth in Annex A (collectively, the
“Lease Documents”) to New Lessor, subject to the rights of Lessee.
(d)    Existing Lessor, New Lessor and Lessee have agreed to enter into this
Agreement in order to, among other things, (i) effect the foregoing transfer,
(ii) evidence Lessee’s acknowledgment of, and consent to, such transfer, and
(iii) amend certain provisions of the Lease (the Lease as novated and amended by
this Agreement being referred to herein as the “Novated Lease”).
NOW, THEREFORE, in consideration of the provisions herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, it is agreed as follows:
(e)    Defined Terms and InterpretationAny and all initially capitalised terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in the Lease.
(f)    The rules of interpretation set out in section 1 of the Lease shall apply
to this Agreement as if set out in full herein provided that references therein
to the “Lease” shall be construed as references to this Agreement.
Section 2.    Effectiveness. Subject to Section 3, the novation and amendment of
the Lease contemplated by this Agreement (the “Novation”) will take effect at
the Effective Time (as defined below).
Section 3.    Novation. The parties hereby agree to cooperate with one another
in order to close the Novation at a convenient date and time when the Aircraft
is in a jurisdiction reasonably acceptable to New Lessor and Existing Lessor on
one of Lessee’s regular routes and as agreed by the parties hereto in the
Effective Time Notice (defined below) (the “Effective Time”), it being
acknowledged that (x) nothing herein shall require Lessee to change any of its
scheduled or maintenance operations and (y) Lessee’s operations may be subject
to change at any time. It shall be a condition to the occurrence of the
Effective Time that the documents and evidence (i) to be provided by Lessee and
Existing Lessor to New Lessor (in form and substance reasonably satisfactory to
New Lessor) set out in Section 14(a) have been received by New Lessor in
accordance with the terms and conditions thereof (the “New Lessor’s Conditions
Precedent”), (ii) to be provided by Lessee and New Lessor to Existing Lessor (in
form and substance reasonably satisfactory to Existing Lessor) set out in
Section 14(b) have been received by Existing Lessor in accordance with the terms
and conditions thereof (the “Existing Lessor’s Conditions Precedent”) and (iii)
to be provided by New Lessor and Existing Lessor to Lessee (in form and
substance reasonably satisfactory to Lessee) set out in Section 14(c) have been
received by Lessee in accordance with the terms and conditions thereof (the
“Lessee’s Conditions Precedent”). Lessee will, upon request by Existing Lessor,
provide prior notice to Existing Lessor of the scheduled route of the Aircraft
(and, if different, the airframe on which any Engine is installed, or of the
storage location of such Engine, if not installed on an airframe) for the date
that is scheduled for the Novation prior to such date. Upon the occurrence of
the Effective Time, Existing Lessor and New Lessor shall promptly notify Lessee
in writing of the time at which such transfer of the Aircraft shall have
occurred by executing and delivering to Lessee an Effective Time Notice in the
form attached as Annex C (the “Effective Time Notice”) and such execution and
delivery shall constitute confirmation to Lessee that each of the New Lessor’s
Conditions Precedent and the Existing Lessor’s Conditions Precedent have been
satisfied or waived (as applicable). Subject to the satisfaction or waiver (as
applicable) of the Lessee’s Conditions Precedent, Lessee shall promptly
acknowledge the effectiveness of the novation of the Lease and the amendments to
the Lease as so novated hereunder by executing and delivering to Existing Lessor
and New Lessor the Effective Time Notice and such execution and delivery shall
constitute confirmation to Existing Lessor and New Lessor that the Lessee’s
Conditions Precedent have been satisfied or waived. Notwithstanding any other
provision of this Agreement, the Effective Time shall not occur unless and until
Lessee has executed and delivered to Existing Lessor and New Lessor the
Effective Time Notice, and Lessee agrees that it will promptly execute and
deliver the Effective Time Notice upon the satisfaction of the Lessee’s
Conditions Precedent. At any time prior to execution of the Effective Time
Notice, Existing Lessor or New Lessor may serve notice on Lessee that this
Agreement is to be terminated and upon service of such notice, this Agreement
shall terminate and be of no legal force or effect and the rights and
obligations of the parties hereto (other than pursuant to Section 11(d)) shall
be as if this Agreement had never been executed.
(a)    Effective as of the Effective Time, the following shall happen
simultaneously and the occurrence of each is conditional on each of the other
not being invalid, illegal or unenforceable:
(i)    (x) Existing Lessor assigns, conveys, transfers, novates and sets over to
New Lessor all of Existing Lessor’s rights, benefits, liabilities and
obligations and interests in, to and under the Lease Documents, arising on and
after the Effective Time, subject to the rights of Lessee thereunder, (y) New
Lessor accepts and assumes (except as may be otherwise expressly specified
herein) all present and future rights, benefits, interests, liabilities and
obligations of the “Lessor” in, to and under the Novated Lease relating to the
period from and after the Effective Time, including (without limitation) all
obligations to return the Security Deposit and to make any required payments in
respect of any Maintenance Reserve Claim, in each case in accordance with the
terms of the Novated Lease, and (z) Lessee will owe its present and future
obligations and liabilities under the Novated Lease (to the extent such
obligations and liabilities relate to the period from and after the Effective
Time) to New Lessor;
(ii)    Existing Lessor and Lessee are each released by the other from their
respective obligations, duties and liabilities to each other under the Lease and
shall have no rights against or obligations to the other under the Lease on or
after the Effective Time except that Existing Lessor agrees with Lessee that
Existing Lessor will remain solely liable to Lessee for all obligations, duties
and liabilities of “Lessor” under the Lease Documents which arose or relate to
the period prior to the Effective Time (except as may be otherwise expressly
specified herein). Existing Lessor will not be liable for any obligations of
“Lessor” under the Novated Lease which arise on or after the Effective Time;
(iii)    Lessee agrees that it will not assert against New Lessor any claim or
defence which it may have or have had against Existing Lessor under the Lease in
respect of or attributable to the period prior to the Effective Time and New
Lessor agrees that it will not assert any claim or defence against Lessee under
the Lease in respect of or attributable to the period prior to the Effective
Time;
(iv)    all Security Deposits and Maintenance Reserves held in cash by Existing
Lessor in accordance with the Lease prior to the Effective Time shall be deemed
to have been paid by Lessee to New Lessor and shall be deemed to be held by New
Lessor for application in accordance with the provisions of the Novated Lease;
(v)    the Lease shall be novated and shall constitute an agreement between New
Lessor as lessor and Lessee as lessee on the terms of the Novated Lease;
(vi)    the leasing of the Aircraft by Existing Lessor to Lessee terminates, and
Lessee accepts the leasing of the Aircraft from New Lessor, on the terms and
conditions of the Novated Lease;
(vii)    Lessee, Existing Lessor and New Lessor agree that Existing Lessor shall
have no further rights under the Lease Documents, except that the disclaimers,
insurance provisions and indemnities contained in the Lease Documents
(including, without limitation, those contained in section 10.3 (Disclaimer;
Waiver of Warranties; Waiver of Remedies), section 10.5 (No Duty of Indemnitees
to Inspect, Etc.), section 18 (General Indemnity), section 19.2 (Liability
Insurance) and section 21 (Taxes; Tax Indemnity) of the Lease) and any other
provisions of the Lease Documents which survive the expiration or termination of
the Lease shall continue in full force and effect for the benefit of Existing
Lessor with respect to the period prior to the Effective Time, and for such
purposes the term “Lessor” shall continue to include the Existing Lessor;
(viii)    New Lessor warrants, covenants and agrees with Lessee that on and
after the Effective Time, New Lessor will perform all obligations to be
performed by “Lessor” under the Novated Lease that arise on or after the
Effective Time and will be bound by all of the terms thereof; and
(ix)    Lessee acknowledges and consents to the assignment, novation, transfer
and assumption and agrees that (i) New Lessor, and not Existing Lessor, will be
obligated to fulfill all of the obligations of “Lessor” under the Novated Lease
which arise on and after the Effective Time and (ii) Lessee will perform all of
Lessee’s obligations under the Novated Lease which arise on and after the
Effective Time in accordance with the terms of the Novated Lease.
(b)    New Lessor, Existing Lessor and Lessee agree that under applicable Law in
force as at the Effective Time, Lessee’s liabilities and obligations under the
Novated Lease or any other Operative Document to which it is a party shall not
be materially increased and Lessee’s rights under the Novated Lease or any other
Operative Document to which it is a party shall not be materially adversely
affected pursuant to this Agreement and the transactions contemplated hereunder
had the Lease not been novated. Lessee acknowledges that the increase in the
number of Indemnitees and Additional Insureds contemplated hereunder does not,
of itself, constitute an increase in Lessee’s obligations under the Novated
Lease.
(c)    For the avoidance of doubt, any reference to the rights of “Lessor” under
the Novated Lease in connection with the right of “Lessor” to assign such
rights, shall include any “associated rights” (as defined in the Cape Town
Convention) of the New Lessor in, and to, this Agreement and the Novated Lease.
Any such associated rights may consist of any of New Lessor’s rights to procure
payment or other performance by Lessee (as debtor) under this Agreement, the
Novated Lease and/or any other document associated with the Novated Lease.
Section 4.    Rent, Security Deposit and Maintenance Reserves.
(a)    Existing Lessor and Lessee hereby confirm that the Basic Rent currently
payable under the Lease (and subject to adjustment in accordance with the terms
of the Lease Documents) is [ ] U.S. Dollars (US$[ ]) and that a cash Security
Deposit in the amount of [ ] U.S. Dollars (US [ ]) has been paid by Lessee and
remains outstanding pursuant to the terms and conditions of the Lease. With
effect as of the Effective Time, New Lessor shall assume and perform the duties,
obligations and liabilities of Existing Lessor under the Lease in respect of the
Security Deposit, including but not limited to the obligation to return the
Security Deposit to Lessee pursuant to the terms of the Novated Lease. Lessee
agrees that on and after the Effective Time, New Lessor will be responsible for
returning the Security Deposit to Lessee pursuant and subject to the terms of
the Novated Lease.
(b)    As of the applicable date set forth in the Effective Time Notice,
Existing Lessor and Lessee hereby acknowledge that Lessee has paid Maintenance
Reserves in the amounts in respect of each type of Maintenance Reserves set
forth in the Effective Time Notice pursuant to the terms and conditions of the
Lease, which amounts remain unreimbursed, outstanding and unapplied in
accordance with the terms of the Lease as of such date. Effective as of the
Effective Time, New Lessor shall assume and perform the duties, obligations and
liabilities of Existing Lessor under the Lease in respect of the Maintenance
Reserves. Lessee agrees that on and after the Effective Time, the obligation to
reimburse to Lessee the cost of qualifying maintenance events will be
transferred by Existing Lessor to New Lessor.
(c)    The balances of the Maintenance Reserves held by Existing Lessor under
the Lease as at the Effective Time shall be confirmed in the Effective Time
Notice at the Effective Time. New Lessor acknowledges and agrees that all such
amounts shall be deemed held by New Lessor for application in accordance with
the provisions of the Novated Lease. New Lessor acknowledges and agrees to its
repayment and reimbursement obligations in favour of Lessee in accordance with
the terms in the Novated Lease.
Section 5.    Delivery Matters. Lessee acknowledges that the Aircraft was
delivered to Lessee on 21 April 2008 in accordance with the terms of the Lease;
that New Lessor may rely on the Lease Supplement and Acceptance Certificate
executed and delivered by Lessee pursuant to the Lease as though they had been
issued to New Lessor; that Lessee is in possession of the Aircraft; and that no
further physical delivery of the Aircraft by New Lessor is required or
contemplated as a result of this Agreement.
Section 6.    Payments to New Lessor.
(a)    Lessee and New Lessor agree that, on and after the Effective Time all
Rent, Supplemental Rent, Maintenance Reserves and other payments due from Lessee
under the Novated Lease will be made by wire transfer to the bank account set
forth in Section 3 of Appendix 2B of the Novated Lease, as amended by paragraph
8 of Annex B hereof, until such time as the New Lessor notifies otherwise.
(b)    To the extent that Existing Lessor prior to the Effective Time has
received (or, after the Effective Time, does receive) from Lessee any amount of
Rent payable by Lessee pursuant to the Lease that is referable to any period
after the Effective Time, such payment by Lessee shall discharge pro tanto
Lessee’s obligation to pay Rent to New Lessor for the relevant period.
Section 7.    Run-off Insurances. From and after the Effective Time, Lessee
agrees to ensure that Existing Owner, Existing Lessor and each of their
respective successors, assigns, affiliates, subsidiaries, shareholders,
directors, officers, servants, agents, members, contractors and employees are
named as additional insureds under Lessee’s aviation third party liability
insurance maintained by Lessee on the terms and in the amounts required by the
Lease, until the earlier of (i) the second anniversary of the Effective Time, or
(ii)    the next major aircraft check.
Section 8.    Identification Plates. As soon as is reasonably practicable after
the Effective Time, Lessee will:
(a)    prepare new identification plates for the Aircraft bearing the legends
set forth in section 5 of Appendix 2B of the Lease as amended by paragraph 9 of
Annex B hereto;
(b)    remove the existing identification plates and install the replacement
identification plates on the Aircraft; and
(c)    notify New Lessor of such replacement.
The costs of such replacement shall be borne by New Lessor and shall be
reimbursed to Lessee by New Lessor promptly following request by Lessee,
provided Lessee shall provide New Lessor with an invoice and supporting
documentation evidencing such costs.
Section 9.    Quiet Enjoyment. New Lessor covenants that so long as an Event of
Default shall not have occurred and be continuing, Lessee shall quietly enjoy
the Aircraft without interference by New Lessor or by any Person lawfully
claiming by or through New Lessor. New Lessor shall procure that each of New
Owner and any Financing Party (as defined in the Novated Lease) granted a Lien
(as defined in the Novated Lease) on the Aircraft shall, on or prior to the
Effective Time, give an undertaking to Lessee on terms substantially in the form
set out in Appendix 8 of the Novated Lease or in the Notice of Assignment.
Section 10.    Lease Amendments. Existing Lessor, New Lessor and Lessee hereby
agree that with effect on and from the Effective Time, the Lease shall be
amended as set forth in Annex B hereto. Except as set out in this Agreement, the
Lease shall remain unmodified and in full force and effect and as of and with
effect from the Effective Time shall constitute the Novated Lease between New
Lessor and Lessee.
Section 11.    Cooperation.
(a)    Upon request, Lessee will consent to the registration by New Lessor of
the international interest provided for under this Agreement at the
international registry established pursuant to the Cape Town Convention as
applied to aircraft objects.
(b)    Lessee shall, to the extent permitted by applicable Law, perform and do
all such other and further acts and things and execute and deliver any and all
such other instruments (including any notification to the Aeronautics Authority
of changes in the ownership structure of the Aircraft) as New Lessor may
reasonably require to reflect the change in the identity of the owner and lessor
of the Aircraft as contemplated by this Agreement and to perfect or protect the
interests of New Lessor and any other interest holder, and for the purpose of
carrying out the intent of and giving New Lessor the full benefit of the
novation effected by this Agreement.
(c)    Existing Lessor shall be responsible for obtaining any legal opinions
required under this Agreement. Lessee will however provide Existing Lessor’s
selected counsel with such documents and assistance as reasonably required for
such counsel to give such opinions and to make any filings with the Aeronautics
Authority of the State of Registration.
(d)    Any costs and expenses incurred by Lessee in connection with the
transactions contemplated under this Agreement or the Novated Lease shall be
fully reimbursed to Lessee by Existing Lessor promptly following request by
Lessee.
Section 12.    Representations and Warranties.
A.    Lessee Representations. Lessee represents and warrants to Existing Lessor
and New Lessor on the date hereof and at the Effective Time the following:
(a)    Lessee is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.
(b)    The transactions contemplated hereby and the execution, delivery and
performance of this Agreement by Lessee (1) have been duly authorised by all
necessary corporate or other applicable action of Lessee and (2) do not and will
not violate its organisational documents, any applicable Law, rule or regulation
or any provision in any existing agreement binding on Lessee.
(c)    All authorisations, consents, registrations and notifications required to
be obtained by Lessee in connection with the entry into, performance, validity
and enforceability of this Agreement and the transactions contemplated by this
Agreement, have been (or will on or before the Effective Time have been)
obtained or effected (as appropriate) and are (or will be on their being
obtained or effected) in full force and effect, except for the filing of this
Agreement with the MCAA and in connection therewith the amendment of Lessee’s
Air Operator’s Certificate (including the Operations Specifications) to reflect
the new Lessor.
(a)    No Event of Loss has occurred in respect of the Aircraft or any Engine.
(b)    The certificate of airworthiness for the Aircraft remains in full force
and effect.
(c)    No Default or Event of Default has occurred and is continuing under the
Lease or the Lease Documents.
(d)    Lessee is not aware of any claims or actions under the Lease pending or
threatened against Existing Lessor by Lessee.
(e)    As of the Effective Time, the Aircraft is not being subleased (which, for
the avoidance of doubt, does not include any wet leasing).
(f)    As of the Effective Time, Existing Lessor has no unperformed maintenance
related reimbursement obligations or other unperformed payment obligations owing
to Lessee under the Lease Documents in respect of claims that have been properly
submitted by Lessee to Existing Lessor as of the Effective Time in accordance
with the terms and conditions of the Lease Documents.
A.    Existing Lessor Representations. Existing Lessor hereby represents and
warrants to Lessee and New Lessor on the date hereof and at the Effective Time
the following:
(a)    Existing Lessor is duly organised, validly existing and in good standing
(to the extent applicable) under the laws of its jurisdiction of organisation.
(a)    The transactions contemplated hereby and the execution, delivery and
performance of this Agreement by Existing Lessor (1) have been duly authorised
by all necessary corporate or other applicable action of Existing Lessor and (2)
do not and will not violate the organisational documents of Existing Lessor, any
applicable law, rule or regulation or any provision in any existing agreement
binding on Existing Lessor.
(b)    This Agreement constitutes a valid, binding and enforceable agreement of
Existing Lessor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganisation, moratorium and
other similar laws affecting creditors’ rights generally from time to time in
effect and subject, as to enforceability, to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(c)    All authorisations, consents, registrations and notifications required to
be obtained by Existing Lessor in connection with the entry into, performance,
validity and enforceability of this Agreement and the transactions contemplated
by this Agreement, have been (or will on or before the Effective Time have been)
obtained or effected (as appropriate) and are (or will be on their being
obtained or effected) in full force and effect.
A.    New Lessor Representations. New Lessor represents and warrants to Lessee
and Existing Lessor on the date hereof and at the Effective Time the following:
(a)    New Lessor is duly organised, validly existing and in good standing (to
the extent applicable) under the laws of its jurisdiction of organisation.
(a)    The transactions contemplated hereby and the execution, delivery and
performance of this Agreement by New Lessor (1) have been duly authorised by all
necessary corporate or other applicable action of New Lessor and (2) do not and
will not violate the organisational documents of New Lessor, any applicable law,
rule or regulation or any provision in any existing agreement binding on New
Lessor.
(b)    This Agreement constitutes a valid, binding and enforceable agreement of
New Lessor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganisation, moratorium and
other similar laws affecting creditors’ rights generally from time to time in
effect and subject, as to enforceability, to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(c)    All authorisations, consents, registrations and notifications required to
be obtained by New Lessor in connection with the entry into, performance,
validity and enforceability of this Agreement and the transactions contemplated
by this Agreement, have been (or will on or before the Effective Time have been)
obtained or effected (as appropriate) and are (or will be on their being
obtained of effected) in full force and effect.
(d)    the representation and warranty set out in section 10.1(e) of the Novated
Lease is (or will, at the Effective Time, be) true and correct.
Section 13.    [Intentionally left blank.]
Section 13.    Conditions Precedent. On or before the Effective Time, the
following conditions shall have been fulfilled, waived or deferred:
(a)    New Lessor will have received the following, all of which shall be
reasonably satisfactory in form and substance to New Lessor:
(i)    a copy of the Effective Time Notice in the form attached at Annex C and a
copy of this Agreement duly executed by Lessee and Existing Lessor;
(ii)    an incumbency certificate or power of attorney or equivalent corporate
authority, as the case may be, of Lessee naming the person or persons authorised
to execute this Agreement and the documents delivered in connection herewith;
(iii)    an incumbency certificate or power of attorney or equivalent corporate
authority, as the case may be, of Existing Lessor naming the person or persons
authorised to execute this Agreement and the documents delivered in connection
herewith;
(iv)    a copy of a certificate of insurance in compliance with the provisions
of the Lease and this Agreement;
(v)    an IDERA authorising New Lessor or such other person as New Lessor may
from time to time specify to do anything or act or to give any consent or
approval which may be required to obtain deregistration of the Aircraft and to
export the Aircraft from Mongolia and/or Ireland upon termination of the leasing
of the Aircraft under the Lease;
(vi)    letters addressed (1) to the air traffic control authority in the State
of Registration and (2) to the relevant air traffic control authorities and
airport authorities where Lessee operates or intends to operate the Aircraft in
similar form and substance to those previously provided by Lessee in connection
with the delivery of the Aircraft by Existing Lessor to Lessee under the Lease;
(vii)    (at no cost to Lessee) a legal opinion of Mongolian counsel in form and
substance reasonably acceptable to New Lessor as to matters of Mongolian law
pertaining to the authorisation, execution, delivery, enforceability, filing,
registration and other matters applicable to this Agreement and the other
documents contemplated hereby, such legal opinion to be obtained by New Lessor;
(viii)    (at no cost to Lessee) a legal opinion of Irish counsel in form and
substance reasonably acceptable to New Lessor as to matters of Irish law
(including in relation to the Aeronautics Authority) pertaining to the
authorisation, execution, delivery, enforceability, filing, registration and
other matters applicable to this Agreement and the other documents contemplated
hereby, such legal opinion to be obtained by New Lessor.
(ix)    a notarized copy of the state registration certificate and a currently
valid and effective charter of Lessee; and
(x)    each of the representations and warranties of Lessee and Existing Lessor
contained in Sections 12.A and 12.B, respectively, of this Agreement are true
and accurate on the date hereof and the date the Effective Time occurs.
(b)    Existing Lessor will have received the following, all of which shall be
reasonably satisfactory in form and substance to Existing Lessor:
(i)    a copy of the Effective Time Notice in the form attached at Annex C and a
copy of this Agreement duly executed by Lessee and New Lessor;
(ii)    an incumbency certificate or power of attorney or equivalent authority,
as the case may be, of Lessee naming the person or persons authorised to execute
this Agreement and the documents delivered in connection herewith;
(iii)    an incumbency certificate or power of attorney or equivalent authority,
as the case may be, of New Lessor naming the person or persons authorised to
execute this Agreement and the documents delivered in connection herewith;
(iv)    a copy of the insurance certificates referred to in clause (iv) of
Section 14(a) above; and.
(v)    each of the representations and warranties of Lessee and New Lessor
contained in Sections 12.A and 12.C, respectively, of this Agreement are true
and accurate on the date hereof and the date the Effective Time occurs;
(c)    Lessee will have received the following, all of which shall be reasonably
satisfactory in form and substance to Lessee:
(i)    a copy of the Effective Time Notice in the form attached at Annex C and a
copy of this Agreement duly executed by Existing Lessor and New Lessor;
(ii)    an incumbency certificate or power of attorney or equivalent authority,
as the case may be, of New Lessor naming the person or persons authorised to
execute this Agreement and the documents delivered in connection herewith;
(iii)    an incumbency certificate or power of attorney or equivalent authority,
as the case may be, of Existing Lessor naming the person or persons authorised
to execute this Agreement and the documents delivered in connection herewith;
(iv)    a duly executed quiet enjoyment letter from New Owner executed and
delivered substantially in the form contained in Appendix 8 of the Lease;
(i)    within five (5) Business Days after the Effective Time, the return of the
original IDERA by Existing Lessor; and
(ii)    each of the representations and warranties of Existing Lessor and New
Lessor contained in Sections 12.B and 12.C, respectively, of this Agreement are
true and accurate on the date hereof and the date the Effective Time occurs.
(d)    The conditions precedent specified in subparagraphs (a), (b) and (c)
above have been inserted for the benefit of New Lessor, Existing Lessor and
Lessee, respectively, and may be waived, deferred or extended in writing in
whole or in part and with or without conditions, by such party, without
prejudicing such party’s right to receive fulfillment of such conditions.
Section 14.    Assignment. This Agreement will be binding upon and inure to the
benefit of each party hereto and its respective successors and assigns as
permitted under the Lease and the Novated Lease (as applicable).
Section 15.    Notices. Any notices hereunder will be in writing and will be
delivered as and in the manner specified in the Lease Documents. The address of
Lessee and New Lessor for notices under the Lease Documents is as set forth in
the Novated Lease. The address of Existing Lessor for notices under the Lease
Documents is as follows, until further notice:
Sapphire Aviation Finance I (UK) Limited
c/o PAFS Ireland Limited
Unit J, Block 1
Shannon Business Park
Shannon, Co. Clare Ireland
Attention:    Company Secretary
Fax:        +353 61 475521
E-mail:        sapphire@phxa.com
with a copy to:
Sapphire Leasing I (AOE 5) Limited
c/o PAFS Ireland Limited
Unit J, Block 1
Shannon Business Park
Shannon, Co. Clare Ireland
Attention:    Company Secretary
Fax:        +353 61 475521
E-mail:        sapphire@phxa.com
and


Avolon Aerospace Leasing Limited
Building 1, The Oval
Shelbourne Road
Dublin 4
Ireland
Attention:    General Counsel
Fax:        + 353 1 231 5889
E-mail:        notices@avolon.aero
Section 16.    Sole and Entire Agreement. The documents set forth in Annex A,
together with this Agreement, constitute the entire agreement of Lessee and
Existing Lessor with respect to the leasing of the Aircraft and represent all
agreements that affect the rights or obligations of the “Lessor” or Lessee
thereunder as of and after the Effective Time.
Section 17.    Modifications. This Agreement may not be amended or modified
except by a written agreement signed by Existing Lessor, New Lessor and Lessee;
provided that New Lessor and Lessee shall be entitled to amend, modify or vary
the terms of the Novated Lease after the Effective Time without reference to or
the signature of Existing Lessor.
Section 18.    Third Parties. Other than the Indemnitees (as defined in each of
the Novated Lease and the Lease) a person who is not a party to this Agreement
may not enforce any of its terms under the Contracts (Rights of Third Parties)
Act 1999. The consent of any third party is not required for any variation or
termination of this Agreement.
Section 19.    Counterparts; Chattel Paper Originals. This Agreement may be
executed in three or more counterparts, each of which will be an original, but
all of which will constitute but one and the same instrument. To the extent that
this document constitutes chattel paper under the Uniform Commercial Code in
effect in any applicable jurisdiction, no security interest in this document may
be created through the transfer of possession of any counterpart other than
Counterpart No. 1 as indicated on the cover page of this Agreement.
Section 20.    Delivery of Documents by Fax or E-mail. Delivery of an executed
counterpart of this Agreement or of any other documents in connection with this
Agreement by fax or email will be deemed as effective as delivery of an
originally executed counterpart. Any party delivering an executed counterpart of
this Agreement or other document by fax or email will also deliver an originally
executed counterpart, but the failure of any party to deliver an originally
executed counterpart of this Agreement or such other document will not affect
the validity or effectiveness of this Agreement or such other document.
Section 21.    Governing Law, etc. This Agreement shall be governed and
construed in accordance with the laws of England. Sections 26.2 (Jurisdiction),
26.3 (Waiver of Immunity) and 26.4 (Arbitration) of the Lease are incorporated
in this Agreement by reference as if such provisions were set forth herein and
as if references therein to the “Lease” were to this Agreement and references
therein to “Lessor” were to Existing Lessor and/or New Lessor (as applicable).
Section 22.    Further Assurances. Each party hereto agrees that it shall, at no
cost to Lessee, at any time and from time to time, promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as may be required by law or reasonably requested in order to obtain the
full benefits of this Agreement and to implement the rights and powers herein
granted, provided that New Lessor shall be responsible for all expenses incurred
by Lessee in respect of any financing of the Aircraft by New Lessor. Each party
hereby agrees that this Agreement shall constitute a “novation” for the purposes
of the Cape Town Convention. Upon request and at the expense of New Lessor,
Lessee will consent to the registration by New Lessor and the further assignment
by New Lessor of any international interest or associated rights created under
this Agreement and the Lease at the international registry established pursuant
to the Cape Town Convention.
Section 23.    Survival. Notwithstanding anything contained herein to the
contrary, all agreements, indemnities, representations and warranties contained
in this Agreement shall survive the Effective Time.
Section 24.    Headings. The headings in this agreement are to be ignored in
construing this Agreement.
[SIGNATURE PAGES FOLLOW]







IN WITNESS WHEREOF, the parties hereto or their duly authorised representatives
have executed this Agreement as of the day and year first herein written.


SAPPHIRE AVIATION FINANCE I (UK)
LIMITED                         
    
as Existing Lessor     
/s/ Sunil Masson    
By: Sunil Masson
Its: Director






























WILMINGTON TRUST SP SERVICES
(DUBLIN) LIMITED, not in its individual
capacity, but solely as owner trustee
    
as New Lessor        
/s/ Joanna Taylor    
By: Joanna Taylor
Its: Director        


MIAT MONGOLIAN AIRLINES
as Lessee



/s/ Battur Davaakhuu            



By:Battur Davaakhuu
Its: President and CEO



ANNEX A
LEASE DOCUMENTS
1.
Aircraft Lease Agreement, dated as of 28 January 2008, between CIT Capital
Aviation (UK) Limited and MIAT Mongolian Airlines.

2.
Lease Supplement dated as of 21 April 2008 between CIT Capital Aviation (UK)
Limited and MIAT Mongolian Airlines.

3.
Acceptance Certificate dated 21 April 2008 from MIAT Mongolian Airlines.

4.
Side Letter to Acceptance Certificate dated 22 April 2008 from MIAT Mongolian
Airlines.

5.
Aircraft Lease Amendment Agreement dated 22 December 2014 between CIT Capital
Aviation (UK) Limited and MIAT Mongolian Airlines.

6.
Novation and Amendment Agreement dated 26 July 2018 among CIT Capital Aviation
(UK) Limited, Sapphire Aviation Finance I (UK) Limited and MIAT Mongolian
Airlines.

1.
Effective Time Notice dated 30 July 2018 from MIAT Mongolian Airlines.

2.
Amendment to Lease Agreement dated 20 November 2018 between Sapphire Aviation
Finance I (UK) Limited and MIAT Mongolian Airlines.

3.
Third Aircraft Lease Amendment Agreement dated 2 August 2019, between Sapphire
Aviation Finance I (UK) Limited and MIAT Mongolian Airlines.





ANNEX B
AMENDMENTS TO LEASE DOCUMENTS
1.
Lessor. All references in the Lease to the “Lessor” being Sapphire Aviation
Finance I (UK) Limited, a company organised and existing under the applicable
Law of England with its registered office at 3rd Floor, Suite 2, 11-12 St.
James’s Square, London, England, SW1Y 4LB shall mean and refer to Wilmington
Trust SP Services (Dublin) Limited, not in its individual capacity, but solely
as owner trustee, a company limited by shares incorporated under the laws of
Ireland, and having its registered officer at Fourth Floor, 3 George’s Dock,
IFSC, Dublin 1, D01 X5X0. Without limiting the foregoing:

(a)
The cover page of the Lease shall be amended by replacing the text “Sapphire
Aviation Finance I (UK) Limited” with “Wilmington Trust SP Services (Dublin)
Limited, not in its individual capacity, but solely as owner trustee”.

(b)
Page 1 of the Lease shall be amended by deleting in its entirety the paragraph
that reads “Sapphire Aviation Finance I (UK) Limited, a company organised and
existing under the applicable Law of England with its registered office at
Winchester House, Mailstop 202, 1 Great Winchester Street, London EC2N 2DB,
England (“Lessor”)” and replacing it with the following paragraph: “Wilmington
Trust SP Services (Dublin) Limited, not in its individual capacity, but solely
as owner trustee, a company limited by shares incorporated under the laws of
Ireland, and having its registered officer at Fourth Floor, 3 George’s Dock,
IFSC, Dublin 1, D01 X5X0 (“Lessor”)”.

2.
New Definitions. The following definition of the Lease shall be added to
Appendix 1 (Definitions) of the Lease in the proper alphabetical order:

““2019 Novation and Amendment Agreement” means the novation and amendment
agreement dated 24 October 2019 between Lessor as new lessor, Lessee as lessee
and Sapphire Aviation Finance I (UK) Limited as existing lessor.”
3.
Amended Definitions. The definition of “Indemnitee” shall have the words “the
Servicer, Glencar Investments VI Designated Activity Company” deleted.

4.
Deleted and Amended Definitions. The following definitions set forth in Appendix
1 (Definitions) of the Lease shall be deleted in its entirety and replaced with
the following:

““Operative Document(s)” means, either collectively or individually as the
context requires, this Lease, Aircraft Lease Amendment Agreement, 2018 Novation
and Amendment Agreement, 2019 Novation and Amendment Agreement, the Lease
Supplement, the Second Lease Amendment Agreement, the Third Lease Amendment
Agreement, the Acceptance Certificate, any warranty assignment, acknowledgment
and consent, the IDERA, any Permitted Sublease (and any security assignment of
any Permitted Sublease), and any and all other documents, instruments and
agreements entered into in connection with any of the foregoing and to which
Lessee is a party or which Lessee acknowledges is an Operative Document.”; and
““Owner” means Lessor.”
5.
Subleasing (Section 15.1). The words “Sapphire Aviation Finance I (UK) Limited”
in Section 15.1 of the Lease shall be deleted in their entirety and replaced
with the words “Wilmington Trust SP Services (Dublin) Limited, not in its
individual capacity but solely as owner trustee”.

6.
Excluded Taxes (Section 21.1(b)).

(a)    The first sentence in Section 21.1(b) shall be revised to read in part as
follows:
“Lessee shall have no obligation under Section 21.1(a) oe Section 21.1(b) to
indemnify an Indemnitee or pay additional amounts for:”
(b)    The word “or” at the end of Section 21.1(b)(ii) shall be deleted,
(c)    The word “or” shall be inserted at the end of Section 21.1(b)(iii) and
(d)
a new Section 21.1(b)(iv) shall be added to read as follows:

“(iv)     any Mongolian withholding tax at a rate of up to and including twenty
percent (20%) (or lower) imposed on Lessee’s payment of Rent and/or Maintenance
Reserves to Lessor under the Lease (“Mongolian Withholding Tax”).”
7.
Mongolian Withholding Tax (Section 21.1(c)). Section 21.1(c) of the Lease shall
be amended by adding the following to the end of Section 21.1(c) of the Lease:

“Notwithstanding anything in the Lease to the contrary, to the extent that
Mongolian Withholding Tax is required to be deducted or withheld by applicable
Law, Lessee shall deduct Mongolian Withholding Tax from Lessee’s payments of
Rent and/or Maintenance Reserves to Lessor under the Lease, shall not be
required to pay additional amounts pursuant to the previous sentence in respect
of any such Mongolian Withholding Tax and shall pay such withholding tax to the
relevant taxing authority on or prior to the date due and shall deliver to
Lessor, within sixty (60) days after the date of such payment, an official
receipt of the relevant taxing authority (or other evidence of payment thereof
reasonably satisfactory to the Lessor) showing that Lessee paid to such taxing
authority the full amount of Mongolian Withholding Tax required to be withheld.”
8.
Lessor’s Account (Section 3 of Appendix 2B). Section 3 of Appendix 2B of the
Lease shall be deleted in its entirety and Section 3 of Appendix 2B of the Lease
shall be amended to read as follows:

“All payments made under Section 5.1 of this Lease or any other Operative
Document shall be made to the account of Lessor by wire transfer of immediately
available funds to its correspondent bank:
Bank:    Old National Bank
ABA#:    [ ]
SWIFT:    [ ]
Account Name:    Contrail Aviation Support, LLC
Reference:    MSN 29922”
9.
Legend (Section 5 of Appendix 2B). Section 5 of Appendix 2B of the Lease shall
be amended by replacing the description of the legend on the identification
plates with the following:

“Legend: “THIS AIRCRAFT IS OWNED BY AND LEASED FROM WILMINGTON TRUST SP SERVICES
(DUBLIN) LIMITED, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS OWNER TRUSTEE.””
10.
Notices (Section 6 of Appendix 2B). Section 6 of Appendix 2B of the Lease
relating to the notice details of the “Lessor” shall be amended by replacing the
address information set forth therein with the following:

If to Lessor:
Wilmington Trust SP Services (Dublin) Limited
Fourth Floor,
3 George's Dock,
IFSC, Dublin 1, D01 X5X0,
Ireland


Attention:    The Directors
Email:         ireland@wilmingtontrust.com


11.
Form of Return Acceptance Receipt (Appendix 7). Appendix 7 of the Lease shall be
amended by replacing each use of the words “Sapphire Aviation Finance I (UK)
Limited” with “Wilmington Trust SP Services (Dublin) Limited, not in its
individual capacity, but solely as owner trustee”.

ANNEX C
EFFECTIVE TIME NOTICE






October 31, 2019


Section 25.    MIAT Mongolian Airlines
MIAT Building, Buyant-Ukhaa-45, Khan-Uul District
Ulaanbaatar 17120, Mongolia


Re:    Confirmation of Effective Time Ladies & Gentlemen:
Reference is hereby made to the Novation and Amendment Agreement dated as
October 24, 2019 by and among Sapphire Aviation Finance I (UK) Limited, as
Existing Wilmington Trust SP Services (Dublin) Limited, not in its individual
capacity, but solely as owner trustee, as New Lessor, and MIAT Mongolian
Airlines, as Lessee (the “Novation Agreement”) pertaining to one (1) Boeing
737-800 aircraft bearing manufacturer’s serial number 29922 and Irish
registration mark EI-CSG. Any and all initially capitalised terms used herein
shall have the meanings ascribed thereto in the Novation Agreement, unless
specifically defined herein.


For purposes of Section 4(b) of the Novation Agreement, Existing Lessor and
Lessee hereby acknowledge that, as of October 31, 2019 Lessee has paid
Maintenance Reserves in the amounts set forth in Schedule 1, which amounts
remain unreimbursed, outstanding and unapplied in accordance with the terms of
the Lease as of such date.
In accordance with Section 2 of the Novation Agreement, the undersigned hereby
confirms to Lessee that the novation contemplated by the Novation Agreement has
occurred and for the


purposes of the Novation Agreement, the Effective Time is    12.39    (

GMT

time)



this 31st    day of October 2019 whilst:





(a)
the Aircraft was located at Chinggis Khaan International Airport, Ulaanbaatar,
Mongolia;



(b)
the Engine with manufacturer’s serial number 890420 was located at Chinggis
Khaan International Airport, Ulaanbaatar, Mongolia; and



(c)
the Engine with manufacturer’s serial number 890421 was located at Chinggis
Khaan International Airport, Ulaanbaatar, Mongolia.

This notice and any non-contractual obligations arising out of or in connection
with it are governed by and shall be construed in accordance with English law.

Sincerely,


Sapphire Aviation Finance I (UK) Limited




/s/ Sunil Masson


By:    Sunil Masson
Its:     Director























Wilmington Trust SP Services (Dublin) Limited, not in its individual capacity,
but solely as owner trustee


/s/ Joanna Taylor
By:     Joanna Taylor
Its:    Director





MIAT MONGOLIAN AIRLINES




/s/ Battur Davaakhuu
By:    Battur Davaakhuu
Its:    President and CEO





SCHEDULE 1








COMPONENT
CASH BALANCE
Airframe 8 Year Check
US$[ ]
Landing Gear
US$[ ]
APU [SN: P-5651]
US$[ ]
Engine [SN:890420] EPR
US$[ ]
Engine [SN:890421] EPR
US$[ ]
Engine [SN: 890420] LLP
US$[ ]
Engine [SN: 890421] LLP
US$[ ]





18171681v1





